United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
D.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Boston, MA, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-218
Issued: June 12, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 10, 2011 appellant timely appealed the October 27, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP), finding that he abandoned
his request for an oral hearing. The most recent merit decision was issued on April 27, 2011,
more than 180 days prior to the filing of this appeal. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the nonmerit decision.2
ISSUE
The issue is whether appellant abandoned his request for a hearing.

1
2

5 U.S.C. § 8101 et seq.

For final adverse OWCP decisions issued on and after November 19, 2008, a claimant has 180 days to file an
appeal with the Board. See 20 C.F.R. § 501.3(e). Therefore, appellant would have 180 days from April 27, 2011 or
until Monday, October 24, 2011. As he filed his claim on November 10, 2011, the Board has no jurisdiction to
review the April 27, 2011 merit decision.

FACTUAL HISTORY
On July 20, 2010 appellant, then a 53-year-old city letter carrier, claimed that he
sustained injuries to the his head, neck, back and left side when he was struck by a falling storm
door window causing him to fall. He stopped work on July 15, 2010 and returned on
July 19, 2010.
By decision dated April 27, 2011, OWCP denied appellant’s claim. It found that the
medical evidence did not establish a medical condition related to the accepted incident.
On May 24, 2011 appellant requested a hearing. He also submitted additional evidence.
On August 17, 2011 OWCP notified appellant in writing that a hearing was scheduled for
September 20, 2011 at 9:45 a.m. It provided the address of the hearing location and the notice
was mailed to appellant’s address of record.
Appellant did not appear at the scheduled hearing.
By decision dated October 27, 2011, OWCP found that appellant abandoned his
requested hearing. The decision noted that the hearing was scheduled for September 20, 2011,
but he failed to appear as instructed. The decision also found that there was no indication that
appellant contacted OWCP prior or subsequent to the scheduled hearing to explain his failure to
participate. OWCP concluded that appellant abandoned his hearing request.
LEGAL PRECEDENT
Under FECA and its implementing regulations, a claimant who has received a final
adverse decision by OWCP is entitled to receive a hearing upon writing to the address specified
in the decision within 30 days of the date of the decision for which a hearing is sought.3 Unless
otherwise directed in writing by the claims examiner, OWCP’s hearing representative will mail a
notice of the time and place of the hearing to the claimant and any representative at least 30 days
before the scheduled date.4 OWCP has the burden of proving that it mailed notice of a scheduled
hearing to a claimant.5
The authority governing the abandonment of hearings rests with OWCP’s procedure
manual, which provides that a hearing can be abandoned only under very limited circumstances.
All three of the following conditions must be present: the claimant has not requested a
postponement; the claimant has failed to appear at a scheduled hearing; and the claimant has
failed to provide any notification for such failure within 10 days of the scheduled date of the
hearing. Under these circumstances, the Branch of Hearings and Review will issue a formal

3

Id. at § 8124(b)(1); 20 C.F.R. § 10.616(a).

4

20 C.F.R. § 10.617(b).

5

See Michelle R. Littlejohn, 42 ECAB 463 (1991).

2

decision finding that the claimant has abandoned his or her request for a hearing and return the
case to the district OWCP.6
ANALYSIS
By decision dated April 27, 2011, OWCP denied appellant’s traumatic injury claim.
Appellant timely requested a hearing. In an August 17, 2011 letter, OWCP notified appellant of
the time and location for the September 20, 2011 scheduled hearing. The notice was mailed to
his address of record. Appellant did not appear at the appointed time. He did not request a
postponement of the hearing or explain his failure to appear at the hearing within 10 days of the
scheduled hearing date of September 20, 2011. The Board, therefore, finds that appellant
abandoned his request for a hearing.
On appeal, appellant contends that he did not abandon his hearing. He stated that his
daughter had a medical problem and his attorney made an appearance. The Board notes that the
record does not contain any evidence to suggest that appellant contacted OWCP within the
allotted time to alert them of a medical problem or that an authorized attorney entered an
appearance on his behalf. Appellant also requested that his case be processed on its merits.
However, as noted, the Board has no jurisdiction to review the merits of his claim.7
CONCLUSION
The Board finds that OWCP properly found that appellant abandoned his request for a
hearing.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999). See also G.J., 58 ECAB 651 (2007).
7

See supra note 1.

3

ORDER
IT IS HEREBY ORDERED THAT the October 27, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 12, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

